We concur with his Honor below, that the defendant is not guilty of forcible trespass. That offense must be charged as being done with a strong hand, "manu forti," which implies greater force than is expressed by the words *Page 41 "vi et armis." There must be a demonstration of force, as with weapons, or a multitude of people, so as to involve a breach of the peace or directly tend to it and be calculated to intimidate or put in fear. S. v. Flowers,5 N.C. 254; S. v. Fisher, 12 N.C. 357; S. v. Mills, 13 N.C. 420. The jury find that the defendant obtained the note from Byrd by stratagem and "fraud." This resembles larceny more than forcible trespass.
The Court thinks there should be judgment for the defendant.
PER CURIAM.               Ordered to be certified accordingly.
Cited: S. v. Covington, 70 N.C. 74; Coates v. Wilkes, 94 N.C. 178;S. v. Hawkins, 125 N.C. 691.
(41)